Citation Nr: 0739944	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-32 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a monthly full dollar rate of Dependency and 
Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from December 1941 to January 1943, and in the 
Philippine Guerilla from February 1944 to July 1945.  The 
appellant is the veteran's wife.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila the Republic of the Philippines. 


FINDINGS OF FACT

1.  The veteran served in the Philippines Commonwealth Army 
and the Philippine Guerillas from December 1941 to July 1945.

2.  The veteran died in July 2004.

3.  The appellant does not reside in the United States.

4.  The maximum rate of DIC for a spouse of a veteran who 
served in the military forces of the Government of the 
Commonwealth of the Philippines before July 1, 1946 and who 
died on or after January 1, 1993 is at the .50 dollar rate.


CONCLUSION OF LAW

The claim for a monthly full dollar rate of Dependency and 
Indemnity Compensation (DIC) is denied.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.21; Veteran's Benefits Administration Manual 
M21-1, Appendix B.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz, supra; see also 
Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.")

Legal Criteria and Analysis

38 U.S.C.A. § 107(a) provides that in cases of veterans with 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except benefits under: (1)contracts of 
National Service Life Insurance entered into before February 
18, 1946; (2) chapter 10 of title 37; and (3) chapters 11, 13 
(except section 1312(a)), 23, and 24 (to the extent provided 
for in section 2402(8)) of this title.  Except as provided in 
subsection (c) or (d), payments under such chapters shall be 
made at a rate of $0.50 for each dollar authorized, and where 
annual income is a factor in entitlement to benefits, the 
dollar limitations in the law specifying such annual income 
shall apply at a rate of $0.50 for each dollar.  (Emphasis 
added).  An exception to this limitation is provided for 
surviving spouses who reside in the United States.  See 
38 U.S.C.A. § 107 (c).

The Board notes that monetary rates of payment are addressed 
by 38 C.F.R. § 3.21.  38 C.F.R. § 3.21 provides that the 
rates of compensation, dependency and indemnity compensation 
for surviving spouses and children, and section 306 and old-
law disability and death pension, are published in tabular 
form in appendix B of the Veterans Benefits Administration 
Manual M21-1 and are to be given the same force and effect as 
if published in the regulations (Title 38, Code of Federal 
Regulations).  

The monetary rates for DIC benefits for a surviving spouse 
listed in Appendix B of the Veterans Benefits Administration 
Manual M21-1 are in accordance with  38 U.S.C.A. 
§ 1331(a)(1).  38 U.S.C.A. § 1311(a)(1) provides that monthly 
DIC compensation for a surviving spouse shall be at the rate 
of $948 prior to December 9, 2004; $967 from December 10, 
2004 to November 30, 2005; $1033 from December , 2005 to 
December 20, 2005; and, $1067 effective December 21, 2006.  

The appellant was granted DIC benefits under 38 U.S.C.A. 
§ 1318, via a rating decision of October 2004.  The appellant 
was paid at the effective rate of .50 dollar per month for a 
surviving spouse without children.  The appellant claims that 
she is entitled to the full dollar rate of DIC benefits.

In this case, it is the law and not the evidence which is 
dispositive of the appellant's claim.  See Florintino v. 
Brown, 7 Vet. App. (1995); Talon v. Brown, 999 F.2d 514 
(Fed.Cir.).  Lastly, the Board does not address any implied 
constitutional claim.  Johnson v. Robison, 415 US 361 (1974).  
Rather, the Board is bound by the law.

As the surviving spouse of a veteran who served in the 
military forces of the Government of the Commonwealth of the 
Philippines and who died on or after January 1, 1993, and 
given the provisions of 38 U.S.C.A. §§ 107 (a) and (c), a 
higher rate of DIC may not be paid to the appellant than one 
half of that sanctioned under appendix B of Manual M21-1.  
That is exactly what has been done in the present case. 

Consequently, the appeal is denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to a monthly full dollar rate of Dependency and 
Indemnity Compensation (DIC) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


